

Exhibit 10.3
 
AMENDMENT NO. 1 TO AGREEMENT
 
AMENDMENT NO. 1 to that certain agreement dated December 11, 2009, by and among,
Diamond Technologies Inc., a Nevada corporation whose principal office is
located at 2795 Barton Street East, Unit 5, Hamilton, ON L8E 2J8 Canada (“DTI”);
and John Cecil, Grace Cecil, Samuel Baker and Carol Baker, who are directors and
shareholders of Rophe Medical Technologies Inc. (collectively referred to as
“SELLER”); and Rophe Medical Technologies Inc., a corporation organized under
the laws of Canada whose principal office is located at 255 Duncan Mill Road,
Unit 504, Toronto, ON M3B 3H9 Canada (“ROPHE”).
 
WHEREAS, the parties executed an agreement on December 11, 2009 (hereinafter
referred to as the “Agreement”), a copy of which is attached hereto as “Exhibit
A”; and
 
WHEREAS, paragraph 1.3(a) of the Agreement provides for the payment by DTI to
ROPHE of $50,000 within 30 days of December 11, 2009; and
 
WHEREAS the parties desire to make certain amendments to the Agreement including
an amendment to the said paragraph 1.3(a);
 
NOW, THEREFORE, in consideration of the sum of ten dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
1.  
The Agreement is amended by substituting in paragraph 1.3(a) for the words
“$50,000 within 30 days of the execution of this Agreement” the words “$50,000
on or before the 30th day of January, 2010”.

 
2.  
The following shall be added to the Agreement as paragraph 8.4: “Notwithstanding
anything elsewhere contained herein, in the event of any default in the
performance of this Agreement by either party (the “Defaulting Party”), except
for the payment of $50,000 payable on or before the 30th day of January
2010,  the Defaulting Party shall be allowed a period of thirty (30) days in
which to remedy such default.”

 
All other provisions of the Agreement dated December 11, 2009 remain in full
force and effect.
 
DATED this 18th day of December, 2009.
 




DIAMOND TECHNOLOGIES INC.
a Nevada Corporation


By:  VINCE LEITAO, President






ROPHE MEDICAL TECHNOLOGIES INC.
a corporation organized by the laws of Canada


By:  JOHN CECIL, President







 
 

--------------------------------------------------------------------------------

 
